Citation Nr: 0611604	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a blood disorder as 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a kidney condition 
as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin condition as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from August 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a 
blood disorder, a kidney condition and a skin condition as 
secondary to exposure to ionizing radiation.  The Board 
remanded these claims in August 1997 for additional 
development.  In December 1999, the Board denied the claims 
as "not well grounded."

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a "well grounded claim" and redefined the 
obligations of VA with respect to the duty to assist and 
provide notice.  These changes were made applicable to the 
claims on appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  In December 2000, the 
Court granted the Secretary's unopposed motion to remand this 
case for consideration of the VCAA.

In August 2001, the Board denied the claims on the merits, 
and the veteran appealed this decision to the CAVC.  In 
September 2002, the CAVC granted the parties´ Joint Motion 
for Remand and vacated the Board's decision for further 
development.  The case was before the Board again in April 
2003 at which time the Board ordered further development of 
the case by its Evidence Development Unit (EDU) pursuant to 
the authority then existing at 38 C.F.R. § 19.9(a)(2).  On 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated portions of 38 C.F.R. § 
19.9(a)(2) authorizing the Board to review evidence obtained 
by the EDU without either obtaining a waiver from the 
claimant or remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In July 2003, the Board remanded the 
case to the RO to conduct the development previously 
requested in the April 2003 development memorandum.  The RO 
has conducted the additional development, readjudicated the 
claim, and certified the appeal to the Board for further 
appellate review.

In a letter dated in November 1998, the appellant raised the 
issues of entitlement to service connection for blindness, a 
gastrointestinal disorder and breathing problems as secondary 
to his in-service exposure to ionizing radiation.  The Board 
has previously referred these issues to the RO for 
appropriate action, but no action has been taken.  The claims 
are again referred to the RO for appropriate action.

In January 2006, the veteran submitted additional evidence 
consisting solely of pulmonary function test (PFT) results 
taken in November 2005 that have not been reviewed by the RO 
which is the agency of original jurisdiction (AOJ).  These 
records are clearly not pertinent to the claims on appeal, 
and it would not be prejudicial to the veteran in the Board 
proceeding to adjudicate the claims on appeal at this time.  
See generally 38 C.F.R. § 19.31 (2005) (AOJ required to 
furnish a supplemental statement of the case (SSOC) when it 
receives additional pertinent evidence after issuance of the 
most recent SSOC).



FINDINGS OF FACT

1.  The appellant has presented neither competent evidence 
that he manifests a radiogenic blood disorder nor competent 
medical evidence linking a disorder of the blood, claimed as 
low white blood cell count and possible leukemia, to his 
active military service and/or claimed exposure to ionizing 
radiation.

2.  The appellant has presented neither competent evidence 
that he manifests a radiogenic kidney/genitourinary disorder 
nor competent evidence linking such a disorder to his active 
military service and/or claimed exposure to ionizing 
radiation.

3.  The appellant has presented neither competent evidence 
that he manifests a radiogenic skin disorder nor competent 
evidence linking his variously diagnosed skin disorders to 
his active military service and/or claimed exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  A disorder of the blood was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112(c)(2), 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.309, 3.311 
(2005).

2.  A disorder of the kidney/genitourinary system was not 
incurred in or aggravated by service, nor can it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 
1110, 1112(c)(2), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.309, 3.311 (2005).

3.  A skin condition was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112(c)(2), 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.309, 3.311 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Summary

The appellant contends that he manifests a blood disorder, a 
kidney condition and a skin condition stemming from exposure 
to ionizing radiation in service.  He had active service from 
August 1948 to September 1952.  According to his testimony 
and various statements of record, he reports the removal of a 
skin lesion at either Studebaker or Buchannon Community 
Hospital in 1953-1954.  He further alleges the onset of an 
intermittent skin condition of the back, elbows and knees in 
the late 1960's.  Over the years, he has treated the skin 
disorder with various creams, lotions and acid "stuff."  He 
describes a kidney disorder, manifested by an inability to 
hold water, recurrent bacterial infections and sexual 
dysfunction, which also began in the late 1960's.  He was 
first treated for a blood disorder, which he describes as a 
low white blood cell count and possible leukemia, in the 
1980's.  He indicates that his physicians told him that his 
claimed disorders could be related to radiation exposure.

With regard to his alleged exposure to radiation in service, 
the appellant indicates that, as a member of Company B of the 
79th Engineer Construction Battalion, he participated in the 
rebuilding of Enewetok following the completion of atomic 
testing on that island.  His duties included unloading 
equipment and materials that originated from proving grounds 
where 3 or 4 atomic tests had been conducted during his tour 
of duty.  He had also visited some of those proving grounds.  
He was not issued protective gear, but he did note that 
German scientists were issued protective gear.  He was told 
that the water was contaminated with radiation.  He served at 
Enewetok for approximately eight months to a year, and his 
tour of duty was interrupted by a sudden evacuation.  He 
indicates that his children have been born with birth defects 
that he attributes to his claimed in-service radiation 
exposure.

Lay statements of record from the appellant's former 
servicemates at Enewetok recall that aquatic life was 
contaminated with radiation and that they were stationed 
approximately 18 miles away from ground zero during 3-4 
atomic tests that took place during their tour of duty.  One 
servicemate recalls visiting the test sites of several atomic 
blasts.

Research by the Army Nuclear Test Personnel Review (ANTPR) 
indicated that Co. B, 79th Engineer Battalion (Const) was 
deactivated in July 1947.  Atomic testing was subsequently 
conducted at Enewetok during Operation SANDSTONE in April-May 
1948 and during Operation GREENHOUSE from April-May 1951.

The appellant has been unable to obtain his treatment records 
of his alleged skin lesion removal at Studebaker or Buchannon 
Community Hospital in 1953-1954.  The first medical evidence 
of record consists of a May 1968 VA examination that was 
negative for skin, genitourinary and/or blood abnormality.  
In August 1970, Dr. Seay treated him for cellulitis and 
lymphadenitis of the right lower leg secondary to a 
laceration.  A December 1982 VA examination, which revealed 
an elevated glucose level upon complete blood count (CBC) 
testing, indicated diagnoses of exogenous obesity, external 
hemorrhoids and moderate chronic obstructive pulmonary 
disease (COPD).  In 1983, medical records from Francis M. 
Connery, M.D., and the McNease Hodo Clinic reveal additional 
diagnoses of ventilatory insufficiency and emphysema.  
Additionally, a VA outpatient treatment report noted his 
complaint of dysuria.  Physical examination at that time 
indicated diagnoses of dysphagia, hypertension and trace heme 
positive stools.

On VA ionizing radiation examination, dated in June 1992, the 
appellant reported a history of skin cancer and "low white 
cell count."  Physical examination was significant for 
obesity, but was otherwise negative.  He was diagnosed with 
gastroesophageal reflux disease in July 1992.  CBC testing in 
August 1992 revealed abnormally high hemoglobin, mean 
corpuscle hemoglobin concentration, monocyte, direct 
bilirubin, glucose and serum glutamic pyruvic transaminase 
readings.  A thallium graded exercise test indicated an 
impression of questionable ischemia of the septum and 
inferior wall.  In September 1992, he was diagnosed with 
coronary artery disease and possible three-vessel disease.  
In September 1993, he was treated for a rash on hands, finger 
joints and elbows manifested by dry erythematous bases and 
white thickened areas.  At that time, he was prescribed 
Cortisone cream and referred to dermatology for evaluation of 
"dermatitis R/O psoriasis."  In February 1994, he was treated 
for thickened skin of the hands and greasy, scaly 
erythematous patches of the face.  His impression was of 
"knuckle pads" of the hands "doubt psoriasis."  A March 1995 
skin biopsy indicated a possible diagnosis of acanthosis 
nigricans.  In 1998, he was treated for an infected skin tag 
of the right axilla, a fungal foot infection and dermatosis.  
In June 1999, he reported a rash with use of Atrovent MDI 
that disappeared upon discontinuing the medication.

Additional private medical records document the veteran's 
treatment for COPD and mild interstitial disease.  VA 
outpatient treatment records include diagnoses of impotency, 
hyperglycemia, hyperlipidemia and uncontrolled diabetes 
mellitus Type II with elevated glucose readings due to non-
compliance with his medications.  A May 2001 outpatient 
treatment record indicated an assessment of hyperkalemia 
probably due to his taking an ACE inhibitor.  He has been 
prescribed antibiotics to treat prostatitis and urinary tract 
infections (UTI).  He also continued treatment for fungal 
foot infections, callus and bunion formation on the feet and 
a skin condition of the eyelids conditionally diagnosed as 
seborrheic keratosis and/or acne rosacea.

VA examination in December 2003 provided diagnoses of xerosis 
of the hands and recurrent lesions on the body consistent 
with erythema multiforme.  The examiner suspected a possible 
relationship to drugs, but suggested that biopsies be 
conducted.  The examiner also suspected a possible 
relationship to herpes simplex, and provided opinion that the 
diagnosed skin disorders were not as likely as not radiogenic 
in nature.  The examiner also provided opinion that, 
following review of a renal ultrasound, the veteran 
manifested chronic disability of the kidneys due to left 
renal cysts with renal involvement of diabetes as manifested 
by elevated microalbumin.  The veteran was scheduled for 
biopsy, but he had no active lesions at the time the biopsy 
was scheduled.  He was instructed to return when he 
manifested an active lesion, but he never reported for 
further examination.

In July 2004, the veteran underwent excision of an erosive 
lesion on his penis that was suspicious for malignancy.  
However, his biopsy returned a diagnosis of balanitis 
xerotica obliterans.


II. Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime or peacetime military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. § 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a) 
(2005).  These diseases listed are as follows: primary 
anemia, arthritis, progressive muscular atrophy, brain 
hemorrhage, brain thrombosis, bronchiectasis, calculi of the 
kidney, bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorragic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.

Special provisions relating to ionizing radiation allow for 
presumptive service connection for specifically enumerated 
diseases.  38 U.S.C.A. § 1112(c), 1137 (West 2002); 38 C.F.R. 
§ 3.309(d) (2005).  These diseases are limited to leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease, cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  The term urinary tract refers to the kidneys, renal 
pelves, ureters, urinary bladder, and urethra.  38 C.F.R. § 
3.309(d), Note (2005).

Furthermore, claims based on exposure to ionizing radiation 
are entitled to special development, and service connection, 
with proof of exposure to ionizing radiation and 
manifestation of a "radiogenic disease." 38 C.F.R. § 3.311 
(2005).  These enumerated diseases are as follows: all forms 
of leukemia except for chronic lymphatic (lymphocytic) 
leukemia, thyroid cancer, breast cancer, lung cancer, bone 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non- malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer and 
any other cancer.  38 C.F.R. § 3.311(b)(2) (2005).

III. Service connection - blood disorder

The appellant contends that he has a blood disorder, 
described as a low white blood cell count and possible 
leukemia, which stems from his claimed in-service exposure to 
ionizing radiation.  He has testified to the onset of said 
disorder many years following his discharge from service.  
His CBC testing has revealed some abnormally high readings of 
glucose, hemoglobin, mean corpuscle hemoglobin concentration, 
monocyte, direct bilirubin, glucose and serum glutamic 
pyruvic transaminase readings.  His contemporaneous diagnoses 
include diabetes mellitus, hyperglycemia, hyperlipidemia, 
hyperkalemia, hypertension, questionable ischemia and 
possible three- vessel disease.

In this case, the appellant does not hold a specific 
diagnosis for an abnormal blood condition involving low white 
blood cell count.  He has not been diagnosed with leukemia 
nor has he submitted competent evidence linking a disorder of 
the blood to his active military service and/or claimed 
exposure to ionizing radiation.  With the exception of 
diabetes mellitus, he has not been diagnosed with a 
presumptive disease under 38 C.F.R. § 3.309 or a "radiogenic" 
disease under 38 C.F.R. § 3.311.  He has not claimed service 
connection for diabetes mellitus.  The medical opinion in 
this case suggests a causal relationship between his 
hyperkalemia and his ACE inhibitor therapy of non-service 
connected origin.  In the absence of competent evidence 
capable of substantiating his claim, his claimed exposure to 
ionizing radiation is not material..  Based upon the above, 
the Board finds that the evidence of record preponderates 
against his claim for service connection for a blood disorder 
as secondary to exposure to ionizing radiation.

In so concluding, the Board is cognizant of the fact that the 
appellant is competent to describe his claimed symptoms prior 
to, during, and after his active military service.  
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  In this 
case, he has conceded that his symptoms first began many 
years after military service.  His recitations of a possible 
diagnosis of leukemia as well as a nexus opinion purportedly 
uttered by his treating physicians cannot be considered as 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (lay 
statements of purported medical opinions, filtered as they 
are through a layman's sensibilities, are simply too 
attenuated and inherently unreliable to hold any probative 
value).  As addressed in section VI below, he was 
specifically advised to submit a direct statement from his 
physician(s) who reportedly were able to provide a favorable 
opinion.  See Sutton v. Brown, 9 Vet. App. 553 (1996).  His 
own lay opinion of causality cannot be accepted as competent 
evidence in the absence of a showing that he possesses the 
expertise required to address a question of medical 
causation.  Grottveitt, 5 Vet. App. at 93.  The appellant was 
provided numerous opportunities to provide his claimed 
diagnoses and opinion, but he failed to respond to the RO's 
advice.  There is no doubt of material fact to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).



IV. Service connection - kidney condition

The appellant further contends that he has a kidney 
condition, described as an inability to hold water, recurrent 
bacterial infections and sexual dysfunction, which stems from 
his claimed in-service exposure to ionizing radiation.  The 
medical records do record a diagnosis of impotency, 
prostatitis, and urinary tract infection as well as his 
symptoms of dysuria, hesitancy, and nocturia.  A VA 
examination report in December 2003 provided opinion that the 
veteran manifested chronic disability of the kidneys due to 
left renal cysts and renal involvement of diabetes as 
manifested by elevated microalbumin.  His VA clinic records 
note a history of uncontrolled Type II diabetes mellitus 
secondary to non-compliance with medication.

The veteran concedes that his genitourinary symptoms began 
many years after military service and he has not presented 
competent medical evidence that his diseases are radiogenic 
in nature, are related to his active military service and/or 
related to his claimed exposure to ionizing radiation.  In 
this respect, his lay opinion of causality or recitations of 
previous diagnoses or medical opinions hold no probative 
value.  Grottveitt, 5 Vet. App. at 93; Robinette, 8 Vet. App. 
69 (1995).  He does not hold a diagnosis of either a 
presumptive disease recognized under 38 C.F.R. § 3.309 or a 
"radiogenic" disease under 38 C.F.R. § 3.311.  Accordingly, 
the preponderance of the evidence of the evidence weighs 
against his claim for service connection for a kidney 
condition as secondary to exposure to ionizing radiation.  
There is no doubt to be resolved in his favor.  38 U.S.C.A. § 
5107(b) (West 2002).

V.  Service connection - skin condition

The appellant lastly contends that he is entitled to service 
connection for a skin condition as a result of his claimed 
in-service exposure to ionizing radiation.  He first alleges 
treatment for an unknown skin lesion one to two years 
following his discharge from service.  He further alleges the 
onset of an intermittent skin condition of the back, elbows 
and knees in the late 1960's.  His medical records first show 
treatment for a chronic skin condition consisting of dry 
erythematous patches 


on the hands, finger joints, elbows and face in 1993.  He 
holds diagnoses of "dermatitis R/O psoriasis," knuckle pads," 
"dermatosis," and possible "acanthosis nigricans."  He has 
also been treated for a fungal foot infection, balanitis 
xerotica obliterans, and possible seborrheic keratosis and/or 
acne rosacea of the eyelids.

A VA skin examination in December 2003 provided diagnoses of 
xerosis of the hands and recurrent lesions on body consistent 
with erythema multiforme.  The examiner suspected a possible 
relationship to drugs and/or herpes simplex.  The examiner 
further provided opinion that the diagnosed skin disorders 
were not as least as likely as not radiogenic in nature.  The 
excision for balanitis xerotica obliterans was not ultimately 
deemed malignant in nature.

The Board notes that none of the above mentioned diagnoses 
are subject to presumptive service connection under the 
provisions of either 38 C.F.R. § 3.309 or 38 C.F.R. § 
3.311(b)(2).  There is also no competent or probative 
evidence linking his skin disorder(s), which manifested 
themselves many years after service, to his active service 
and/or his claimed exposure to ionizing radiation.  There is 
no competent evidence suggesting that his variously diagnosed 
skin disorders are radiogenic in nature.  Based upon the 
above, the Board finds that the evidence of record 
preponderates against his claim for service connection for a 
skin disorder.  Again, the Board notes that his lay opinion 
of causality or recitations of previous diagnoses or medical 
opinions hold no probative value.  Grottveitt, 5 Vet. App. at 
93; Robinette, 8 Vet. App. 69 (1995).  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. § 
5107(b) (West 2002).

IV.  Duty to assist and provide notice

In deciding this case, the Board has carefully reviewed the 
record to ensure compliance with VA's statutory and 
regulatory notice and assistance requirements.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The case at hand was first adjudicated by the AOJ in May 1995 
and, as indicated in the introduction, the Board's December 
1999 decision was vacated and remanded for development and 
adjudication under the notice and assistance provisions 
enacted on November 9, 2000.  RO letters dated November 2003 
and October 2004 satisfied 3 of the notice requirements 
identified in Pelegrini II.  These letters notified the 
veteran of the types of evidence and/or information necessary 
to substantiate the claims, the relative duties on the part 
of himself and VA in obtaining federal and non-federal 
custody records.  An August 2004 supplemental statement of 
the case (SSOC) cited in complete the provisions of 38 C.F.R. 
§ 3.159(b)(1).

This notice complying language was not provided to the 
veteran prior to the initial adjudication due to due to 
impossibility as the notice provisions currently in effect 
were first enacted into law on November 9, 2000.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The statute and 
regulations regarding notice require that a claimant be given 
the required information prior to VA's decision on the claim, 
and in a form that enables a claimant to understand the 
process, the information needed, 


and who is responsible for obtaining that information.  
Mayfield v. Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  
However, in circumstances where such notice was not possible, 
the focus must be directed as to whether the timing defect 
has resulted in harmful error to the claimant.  Id.  See 
generally 38 C.F.R. § 20.1102 (2005) (error or defect in any 
decision by the Board that does not affect the merits of the 
issue or the substantive rights of the appellant shall be 
considered harmless and not a basis for vacating or reversing 
such determination).

In this case, the rating decision on appeal, the statement of 
the case (SOC), the SSOC's, two Board decisions and the 
Board's remand directives identified for him the evidence 
and/or information that was deemed lacking to substantiate 
his claims.  On December 9, 1997, the veteran was 
specifically asked to identify "whether any additional 
treatment records or other medical evidence that might bear 
upon the origins of the conditions for which you are seeking 
service connection.  Also, please cite or submit scientific 
or medical evidence showing that your skin condition, you[r] 
claimed blood disorder, and your claimed kidney condition 
constitute radiogenic diseases."  On June 3, 1999, the 
veteran was provided specific notice of his right to submit 
medical opinion from his doctors that he had a blood 
disorder, kidney condition and a skin condition related to 
his claimed radiation exposure.  See Sutton, 9 Vet. App. 553 
(1996).  This letter was a follow-up from discussion during 
an RO hearing, held on March 15, 1999, where the evidentiary 
requirements were discussed and the veteran indicated his 
understanding that he would seek from his doctors a medical 
statement or opinion in support of his claim.  See 38 C.F.R. 
§ 3.103(c)(2) (2005) (regulatory duty on an RO Hearing 
Officer to suggest the submission of overlooked evidence 
which would be advantageous).

Here, the Board finds that the veteran has been given notice 
covering all the statutory and regulatory content 
requirements.  More importantly, the veteran has been 
provided specific notice regarding his need to either obtain 
medical opinion from his doctors directly or, alternatively, 
to submit medical treatise material suggesting that his 
claimed diseases may be radiogenic in nature.  There is no 
indication that any aspect of the notice compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence 


necessary to substantiate his claims and/or affected the 
essential fairness of the adjudication of the claim.  The 
veteran has been represented by counsel who clearly evidence 
knowledge of the notice and assistance requirements in their 
pleadings before the CAVC.  On this record, the Board finds 
that the timing deficiency in this case has amounted to no 
more than harmless error to the veteran.  See, e.g., 
38 C.F.R. § 20.1102 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO has 
been unable to obtain service medical records as they are 
presumed to have been destroyed.  This is not prejudicial as 
the veteran does not claim manifestation or treatment for any 
of his diseases and disorders in service.  The RO has 
obtained all available VA treatment notes, and made special 
efforts to determine whether VA clinic records from the 
Birmingham, Alabama VA Medical Center (VAMC) exist from the 
time period from 1952 to 1998.  This facility had records 
dating from 1982, but indicated that any earlier records 
would have been transferred to the Tuscaloosa, Alabama VAMC 
in August 1998.  The Tuscaloosa, Alabama VAMC has advised the 
RO that they do not have records dating back to 1998, and 
have forwarded all available treatment records.  There is no 
indication that such records exist, and any further attempts 
to locate such records would be futile.  Any prejudicial 
effect would be harmless as the veteran's current treatment 
records are more probative as to the current diagnoses of the 
veteran, and a December 2003 VA examination was conducted to 
determine the nature and etiology of his claimed conditions.  
In April 1993, his representative then of record made an 
unsuccessful attempt to obtain records of his alleged 
treatment at Studebaker (his employer) and Buchannon General 
Hospital in 1953-54.  The RO made multiple requests to obtain 
records from Drs. Stanton and Strickland and ultimately was 
successful in obtaining the veteran's records.

The Board directed that a medical opinion be obtained based 
upon review of the claims folder in order to determine the 
nature and etiology of the veteran's claimed diseases and 
disorders.  The December 2003 examination report obtained 
indicated that the "C-File" was available and reviewed.  
This examination report addressed all 


questions posed by the Board and included a lengthy 
discussion of the veteran's history and findings.  The 
examiner also conducted CBC testing, urinalysis, renal 
ultrasound and a computerized tomography (CT) scan of the 
abdomen.  The examiner suggested that a biopsy be taken of 
the veteran's skin lesions.  The veteran appeared for a 
January 2004 biopsy appointment, but no lesions were present 
to biopsy.  The veteran was instructed to call when a new 
lesion was present to biopsy, but he did not follow-up on the 
examiner's instructions.  The veteran has a duty to assist in 
the development of his claims, and is the only party on 
appeal capable of informing VA of the presence of a new 
lesion.  See generally Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (a claimant must cooperate by providing information 
within his/her control).  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).  There is no reasonable possibility 
that any further assistance to the veteran would be capable 
of substantiating his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

Service connection for a blood disorder as secondary to 
exposure to ionizing radiation is denied.

Service connection for a kidney condition as secondary to 
exposure to ionizing radiation is denied.

Service connection for a skin condition as secondary to 
exposure to ionizing radiation is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


